--------------------------------------------------------------------------------

Exhibit 10.23


LOAN AGREEMENT


This Loan Agreement (the “Loan Agreement”) is made by and between Frederick G.
Perkins, III, Declaration of Trust dated 1995 amended in 2007
(“Lender”),  Caroline Trefry Perkins Declaration of Trust dated 1995 amended in
2007 (“Lender's Affiliate”), Artisanal Cheese, LLC, a New York limited liability
company (“Borrower”), and American Home Food Products, Inc., a New York
corporation (“AHFP”), and Daniel W. Dowe, an individual (“Dowe”).


RECITALS


WHEREAS Borrower entered into two Promissory Notes with Terrence Brennan and
Marvin Numeroff ("Sellers") dated August 14, 2007 ("Sellers' Notes") each
attached hereto as Exhibit A, pursuant to which Sellers' provided certain
financing to Borrower.  Pursuant to the Sellers' Notes, Sellers have been
granted a security interest in all assets of Borrower, including, but not
limited to, Borrower's accounts receivable, equipment and inventory and
intellectual property, which security interest was perfected by the filing of
that certain UCC Financing Statement, with Sellers as the secured parties and
Borrower as debtor filed with the New York Secretary of State, File No.
200708150659604 ("Sellers' Financing Statement").  In a related Security
Agreement between Borrower and Sellers also dated August 14, 2007 ("Seller's
Security Agreement"), Sellers agreed to subordinate to any subsequent
asset-based lender their security interests in the assets, specifically
excluding certain intellectual property;


WHEREAS, Borrower entered into a Factoring Agreement with Summit Financial
Resources ("Summit") dated February 19, 2009, and an Addendum to Factoring
Agreement (Inventory Financing) dated February 19, 2009 (collectively, the
“Summit Agreements"), each attached hereto as Exhibit B, pursuant to which
Summit provided certain accounts receivable and inventory financing to Borrower
(the “Summit Financing”).  Pursuant to the Summit Agreements, Summit has been
granted a security interest in certain assets of Borrower, including, but not
limited to, Borrower’s accounts receivable, equipment, and inventory, which
security interest was perfected by the filing of that certain UCC Financing
Statement, with Summit as secured party and Borrower as debtor, filed with the
New York Secretary of State, File No. 200812196349753 (the “Summit Financing
Statement”).  Through two Subordination Agreements also dated February 19, 2009,
Sellers subordinated to Summit all their interests, excepting certain
intellectual property ("Seller's Subordination Agreements");


WHEREAS, Borrower entered into Term Loan Agreements and related Security
Agreements with various persons (the "Term Loan Holders") dated on or about July
9, 2009 ("Term Loan Agreements"), a sample attached hereto as Exhibit C,
pursuant to which the Term Loan Holders were granted a security interest in all
assets of Borrower subject to the Sellers' Financing Statement and the Summit
Financing Statement.  The aggregate amount of all Term Loan Agreements is One
Million Three Hundred Fourteen Dollars ($1,314,000.00)  Lender participated in
the Term Loan Agreement in the total amount of Two Hundred Ninety Thousand
Dollars ($290,000.00);


WHEREAS, in August 2007, each of Lender and Lender's Affiliate purchased Two
Hundred and Fifty Thousand  (250,000) shares of the Series A Convertible
Redeemable Preferred Stock of AHFP (the "Preferred Stock") for a total amount of
Five Hundred Thousand Dollars ($500,000.00) ;


WHEREAS, Lender has agreed to loan to Borrower the sum of Two Million Five
Hundred Thousand Dollars ($2,500,000.00) provided that (i) Lender obtains a
first security position on all of Borrower's assets subject only to the security
interest of Sellers in certain intellectual property of Borrower, (ii) Borrower
repurchases from Lender and Lender's Affiliate the Preferred Stock of AHFP held
by each, (iii) Borrower repays to Lender the amounts Lender had advanced to
Borrower under the term loan agreements, (iv) AHFP issues to Lender that number
of shares of AHFP's common stock which is equal to twenty percent (20%) of the
issued and outstanding $.001 par value common stock of AHFP on a fully-diluted
basis, and (v) Borrower, AHFP and Dowe each agree to extend the term of Dowe's
existing employment agreement for three (3) years from the date hereof.

 
 

--------------------------------------------------------------------------------

 
 
NOW, WHEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lender, Borrower, AHFP and Dowe agree as
follows:


1.            Loan Agreement.  Lender hereby agrees to loan to Borrower the sum
of Two Million Five Hundred Thousand Dollars ($2,500,000.00) (the "Loan Amount")
pursuant to the terms, conditions and representations set forth herein and
subject to the terms of a Promissory Note of even date herewith executed by
Borrower in favor of Lender in substantially the form attached hereto as Exhibit
D.


The note shall be in the Loan Amount, payable in three years and shall bear
interest at the rate of eight percent (8%) per annum with interest payments to
be made quarterly.  Except as otherwise provided above, the Note shall be
secured by a first priority security interest in all assets of Borrower pursuant
to a Security Agreement dated as of the date hereof by and between Borrower,
AHFP and Lender (the “Security Agreement”) in substantially the form attached
hereto as Exhibit E.


Borrower hereby agrees that it shall file on Lender's behalf a UCC-1 Financing
Statement prepared by Borrower in favor of Lender and take such other action
necessary to perfect Lender's security interest to and in all of Borrower's
assets,  including, but not limited to, Borrower's accounts receivable,
equipment and inventory and intellectual property, subject only to the Sellers'
security interest in certain intellectual property.
 
2.            Assignment and Assumption of Financing Agreement.  Upon execution
and delivery of an Assignment and Assumption Agreement by and among Summit,
Borrower, AHFP, Dowe and Lender (the "Summit Assignment"),  and upon receipt by
Summit of the Purchase Price as that term is defined in the Summit Assignment
and subject to the terms and conditions provided therein, Summit agrees to
assign, transfer, and convey to Lender and Lender agrees to assume from Summit
all of Summit’s rights, titles, claims, interests, and obligations with respect
to the Summit Agreements, including Sellers' Subordination Agreements, UCC and
any and all guarantees of Dowe and AHFP (the "Guarantees") thereunder.


Lender hereby agrees that he shall instruct Summit to send directly to Borrower
all payments received by Summit subsequent to the assignment and Lender consents
to Borrower's notification to each of its customers that all future payments on
Borrower's account receivable be made directly to Borrower.


Borrower hereby agrees that it shall file on Lender's behalf the UCC-3 Financing
Statement Amendment prepared by Summit and to take such other action necessary
to perfect Lender's security interest to and in all of Borrower's
assets,  including, but not limited to, Borrower's accounts receivable,
equipment and inventory and intellectual property, subject only to the Sellers'
security interest in certain intellectual property.


3.            Repurchase of  Preferred Stock.  Lender shall tender and Borrower
shall repurchase from Lender Two Hundred Fifty Thousand (250,000) shares of
Preferred Stock originally purchased by Lender in August 2007 by wiring to
Lender the sum of Two Hundred Fifty Thousand Dollars ($250,000.00).  Lender's
Affiliate shall tender and Borrower shall repurchase from Lender's Affiliate Two
Hundred Fifty Thousand (250,000) shares of Preferred Stock originally purchased
by Lender in August 2007 by wiring to Lender's Affiliate the sum of Two Hundred
Fifty Thousand Dollars ($250,000.00).  Lender and Lender's Affiliate shall each
retain those preferred share dividends which had been issued to date in
connection with the returned preferred shares.

 
 

--------------------------------------------------------------------------------

 
 
4.             Repayment of  Term Loan.  Borrower shall repay to Lender all
amounts advanced by Lender to Borrower under those Term Loan Agreements dated as
of August 6, 2009, in the respective amounts of One Hundred Thousand Dollars
($100,000.00), One Hundred Fifty Thousand Dollars ($150,000.00) and Forty
Thousand Dollars ($40,000.00), together with any and all interest owed to Lender
by Borrower through the period ended February 28, 2010.


5.             Issuance of Common Stock.  AHFP shall cause to be issued to
Lender one (1) share certificate representing Nine Million Two Hundred
Seventy-Five Thousand (9,275,000) shares of $.001 par value common stock of AHFP
representing twenty percent (20%) of the issued and outstanding common stock of
AHFP on a fully-diluted basis; and


6.             Executive Employment Agreement. AHFP and Dowe shall amend and
restate Dowe's original employment agreement dated on or about August 15, 2007,
to among other things, (i) include Borrower as a party thereto, (ii) retain
Dowe's services as Chairman, Chief Executive Officer and President of each of
AHFP and Borrower, (iii) extend the original term of the existing agreement to
three (3) years from the date hereof, and (iv) delete the existing stock option
provision and provide for the issuance to Dowe of six million three hundred
seventy-five thousand (6,375,000) shares of common stock of AHFP, legally
issued, fully paid, and non-assessable.  Such stock shall be fully vested and
shall have all voting rights .


7.             Other Stock Compensation.  AHFP shall cause to be authorized the
issuance of up to One Hundred Thousand (100,000) shares of its common stock as
incentive compensation to Borrower's employees (excluding Dowe) at the
discretion of management and a total of Three Hundred Thousand Fifty Thousand
(350,000) shares of its common stock to be divided equally among AHFP's board of
directors (excluding Dowe).


8.             Deliveries.  Upon execution hereof, the following deliveries
shall be made or documents released from escrow hereunder:


 
a.
Wire transfer from Lender to Borrower in the amount of Two Million Five
Hundred  Thousand Dollars ($2,500,000.00) representing the Loan Amount in
accordance Borrower's wire instructions to Lender;



 
b.
Promissory Note from Borrower in favor of Lender;



 
c.
Security Agreement from Borrower in favor of Lender;



 
d.
UCC-1 Financing Statement prepared by Borrower in favor of Lender;



 
e.
Assignment of Summit Agreements including:

 
i.
Assignment and Assumption Agreement by and among Summit, Borrower, AHFP, Dowe
and Lender (the "Summit Assignment");

 
ii.
Wire transfer from Borrower to Summit in the amount of Two Hundred Twenty
Thousand and Eighty Dollars ($220,080.00) representing the Purchase Price as
that term is defined in the Summit Assignment; and

 
iii.
Release to Lender of (i) the original executed Summit Agreements and the
Guarantees, and (ii) a UCC-3 Financing Statement Amendment, assigning the
Financing Statement to Lender.


 
 

--------------------------------------------------------------------------------

 
 
 
f.
Repurchase of Lender's Preferred Stock including:

 
i.
Wire transfer(s) from Borrower to Lender in the amount of Two Hundred Fifty
Thousand Dollars ($250,000.00) representing the repurchase from Lender of Two
Hundred Fifty Thousand (250,000) shares of the Preferred Stock;

 
ii.
Wire transfer(s) from Borrower to Lender's Affiliate in the amount of Two
Hundred Fifty Thousand Dollars ($250,000.00) representing the repurchase from
Lender of Two Hundred Fifty Thousand (250,000) shares of the Preferred Stock;

 
iii.
Return of original Stock Subscription and Investment Representation Agreement
executed by Lender with respect to the Two Hundred Fifty Thousand Shares of
Series A Redeemable Convertible Preferred Stock of AHFP purchased by Lender in
August 2007;

 
iv.
Return of original Stock Subscription and Investment Representation Agreement
executed by Lender's Affiliate  with respect to the Two Hundred Fifty Thousand
Shares of Series A Redeemable Convertible Preferred Stock of AHFP purchased by
Lender's Affiliate in August 2007; and

 
v.
Return of original preferred shares certificate issued to Lender representing
two hundred fifty thousand (250,000) shares of the Preferred Stock.

 
vi.
Return of original preferred shares certificate issued to Lender's Affiliate
representing two hundred fifty thousand (250,000) shares of the Preferred Stock.



 
g.
Repayment of Lender's term loan advances:

 
i.
Wire transfer(s) from Borrower to Lender in the total amount of Two Hundred
Ninety Thousand Dollars ($290,000.00); and

 
ii.
Return of original executed Term Loan Agreements in the respective amounts of
One Hundred Thousand Dollars ($100,000.00), One Hundred Fifty Thousand Dollars
($150,000.00) and Forty Thousand Dollars ($40,000.00) and related Term Loan
Security Agreement and copy of related Promissory Note in the aggregate amount
of $1,650,000.



 
h.
AHFP Common Share Certificate in favor of Lender representing Nine Million Two
Hundred Seventy-Five Thousand (9,275,000) shares of $.001 par value common stock
of AHFP;



 
i.
Amended and Restated Employment Agreement of Daniel W. Dowe by and among
Borrower, AHFP and Dowe of even date herewith.





9.             Representations and Warranties of Lender.  As of the date hereof,
Lender represents and warrants that:


 
a.
Inspection.  Lender has received all information it considers necessary or
appropriate for deciding whether to enter the Agreements contemplated by this
Loan Agreement.  Lender has been provided full and complete access to such
documents, instruments and agreements pertaining to this Loan Agreement and has
inspected and reviewed all of the above-referenced Agreements, together with
such other documents, instruments, reports, certificates, and other materials as
Lender has deemed necessary or appropriate in connection with this transaction,
including without limitation, all agreements and documents referenced herein
whether or not Lender is a party thereto.


 
 

--------------------------------------------------------------------------------

 
 
 
b.
Knowledgeable Investor.  Lender considers itself a sophisticated investor,
having such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of investment in the Loan
Agreement.



 
c.
Securities Laws Compliance.



 
i.
Lender has been represented by such legal and tax counsel and others, each of
whom has been personally selected by Lender, as Lender has found necessary to
consult concerning transactions contemplated hereby, and such representation has
included an examination of applicable documents, and an analysis of all tax,
financial, and securities law aspects.  Lender, either alone or with its
advisors, if any, has sufficient knowledge and experience in business and
financial matters that it is capable of evaluating the above information and
making an informed investment decision with respect thereto.



 
ii.
Borrower has made available to Lender, its counsel and other advisors, prior to
the date hereof, the opportunity to ask questions of, and to receive answers
from, the Borrower and its representatives, concerning the terms and conditions
of this Loan Agreement and access to obtain any information, documents,
financial statements, records and books relative to the Borrower and its
business.  All materials and information requested by Lender, its counsel and
advisors, or others representing Lender, have been made available and examined.



10.           Binding Effect.  This Loan Agreement shall be binding upon, extend
to, and inure to the benefit of the heirs, successors, and assigns of the
parties hereto, to the officers, directors, employees, partners, agents and
representatives of the parties hereto, and to all persons or entities claiming
by, through, or under any of the parties hereto.


11.           Authority.  Each of the representatives signing this Loan
Agreement on behalf of Lender,  Borrower, AHFP and Dowe, as the case may be,
hereby represents and warrants that said representative has the authority to
execute and deliver this Loan Agreement and that this Loan Agreement shall be
valid, binding, and enforceable in accordance with its terms as to the company,
if any, for whom said representative has signed.


12.           Amendments.  This Agreement may be amended only upon the mutual
written consent of the parties hereto.


13.           Entire Agreement.  This Agreement, including the Schedules hereto,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings between the
parties.  There are no representations, warranties, undertakings or agreements
between the parties with respect to the subject matter of this Agreement except
as set forth herein.


14.           Non-Assignability.  Neither of the parties hereto may assign its
rights, interests, obligations or liabilities under this Agreement or delegate
its duties without the prior written consent of the other party.


15.           Public Announcements.  Sellers and Purchaser shall consult with
each other before issuing any press release or otherwise making any public
statement relating to the transactions contemplated hereby, and shall not issue
any such press release or make any such public statement without the consent of
the other party (which consent shall not be unreasonably withheld or delayed)
except as may be required by law.

 
 

--------------------------------------------------------------------------------

 
 
16.           Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.


17.           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of New York.  Except as otherwise provided
in Article 7, all parties to this Agreement hereby submit to the personal and
subject matter jurisdiction and venue of the state and federal courts located in
the County of New York, State of New York.


18.           Severability.  In the event any term or provision of this
Agreement shall be deemed to be illegal, invalid or unenforceable for any
reason, such illegality, invalidity or unenforceability will not affect any
other term or provision of this Agreement and the parties shall endeavor to
replace the invalid or null and void provision(s) with such which correspond
best to the intentions of the parties hereto.


19.           Attorney Fees.  In any action or proceeding arising out of or
related to this Loan Agreement, the prevailing party shall be entitled to its
reasonable attorney fees and related costs, including fees and costs incurred
prior to formal initiation of an action or proceeding, and including fees and
costs incurred for collecting or attempting to collect any judgment or award.


20.           Survival.  The parties hereto agree that the representations,
warranties, and agreements contained in this Loan Agreement shall survive and
remain in full force and effect until the payment of all obligations arising
under the Promissory Note.


21.           Counterparts.  This Loan Agreement may be executed simultaneously
in two or more counterparts (including by facsimile or other electronic
delivery), each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.


22.           Notices:  All notices or demands by any party to this Loan
Agreement shall be in writing and may be sent by certified mail, return receipt
requested.  Notices so mailed shall be deemed received when deposited in a
United States post office box, postage prepaid, properly addressed to Lender,
Borrower, AHFP or Dowe at the respective mailing address stated below or to such
other address as Lender, Borrower, AHFP or Dowe may specify in writing.  Any
notice so addressed and otherwise delivered shall be deemed given when actually
received by the addressee.


If to Borrower:                       Artisanal Cheese LLC
500 West 37th Street, 2nd Floor
New York, New York 10018
Attention:  Daniel W. Dowe, President


 
If to Lender:
Frederick G. Perkins, III, Trustee

Frederick G. Perkins, III, Declaration of
Trust dated 1995 amended 2007
200 Ocean Lane Drive, Apartment 806
Key Biscayne, Florida 33149

 
 

--------------------------------------------------------------------------------

 
 
If to Lender's
 
Affiliate:
Caroline T. Perkins, Trustee

Caroline Trefry Perkins Declaration of
Trust dated 1995 amended 2007
200 Ocean Lane Drive, Apartment 806
Key Biscayne, Florida 33149


 
If to AHFP:
American Home Food Products, Inc.

c/o Artisanal Cheese LLC
500 West 37th Street, 2nd Floor
New York, New York 10018
Attention:  Daniel W. Dowe, President


 
If to Dowe:
Daniel W. Dowe

42 Forest Lane
Bronxville, NY 10708




23.           Entire Agreement.  This Loan Agreement constitutes the entire
agreement between the parties hereto concerning the subject matter hereof and
may not be altered or amended except by written agreement signed by all parties
hereto. All prior and contemporaneous agreements concerning the subject matter
hereof are merged herein.




[Remainder of Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

WITNESS WHEREOF, this Agreement has been executed and delivered by the
undersigned as of the 22nd day of February, 2010.





 
Artisanal Cheese, LLC ("Borrower")
       
By:
/ss/Daniel W. Dowe
 
Name:
Daniel W. Dowe
 
Title:
President/CEO
             
Frederick G. Perkins, III,
 
Declaration of Trust dated 1995
 
amended 2007 ("Lender")
       
/ss/ Frederick G. Perkins, III
 
Frederick G. Perkins, III, Trustee
             
Caroline Trefry Perkins Declaration
 
of Trust dated 1995 amended 2007
 
("Lender's Affiliate")
       
/ss/Caroline T. Perkins
 
Caroline T. Perkins, Trustee
             
American Home Food Products, Inc.
       
By:
/ss/Daniel W. Dowe
 
Name:
Daniel W. Dowe
 
Title:
President/CEO
                   
/ss/Daniel W. Dowe
 
Daniel W. Dowe

 
 

--------------------------------------------------------------------------------